COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Senior Judge Cole
Argued at Richmond, Virginia


APRIL DARNELL EDGECOMBE
                                           MEMORANDUM OPINION * BY
v.   Record No. 1127-99-2                JUDGE JAMES W. BENTON, JR.
                                                APRIL 11, 2000
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                       Robert W. Duling, Judge

            Patricia P. Nagel, Assistant Public Defender
            (David J. Johnson, Public Defender, on
            brief), for appellant.

            Marla Graff Decker, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.


     April Darnell Edgecombe conditionally pled guilty to

possession of cocaine with intent to distribute, reserving the

right to appeal the trial judge's denial of her motion to

suppress.   On appeal, she contends the evidence proved her

"consent" to a search was the product of an unlawful seizure.    For

the reasons that follow, we reverse the conviction.

                                 I.

     On our review of a trial judge's denial of a motion to

suppress, we view the evidence in the light most favorable to the

Commonwealth.   See Commonwealth v. Grimstead, 12 Va. App. 1066,

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
1067, 407 S.E.2d 47, 48 (1991).   So viewed, the evidence, which

consisted solely of Edgecombe's testimony, proved that Edgecombe

arrived in the City of Richmond by bus, walked through the bus

terminal, and entered an automobile.   The driver, whom she

expected to be waiting for her, drove Edgecombe toward her home.

One block from Edgecombe's home, the driver parked the automobile.

From a vehicle that had been following them from the bus station,

a man approached the passenger side of the automobile where

Edgecombe was sitting.   The man put a badge against the window,

identified himself as a police detective, and said he wanted to

speak to Edgecombe.   He told Edgecombe that he was from the

narcotics division, that he was "trying to stop the flow of

narcotics," that he had been "informed . . . that [she had] been

trafficking drugs," and that he "would like to talk to [her]."

     Edgecombe opened the door, put her feet on the curb, and was

about to stand, when the detective said, "you don't have to do

that."   The detective, who was six feet tall and "350 pounds," was

standing at the edge of the door.   Edgecombe said she "did not

have a choice . . . [and] could not have stood up, if [she] wanted

to, with [the detective] standing there."    She remained seated.

     During this encounter, another officer stood on a nearby

driveway and a third officer remained in their vehicle.   The

detective questioned Edgecombe about her travel, asked for

identification, and asked where she lived.   The detective inquired

about the luggage and "said could he check [her] bags."   She

                               - 2 -
testified that "from the way he was talking," she did not feel she

could refuse.    She gave him the bags.   The detective asked whether

she had narcotics.    When she denied having narcotics, he put the

bag on the top of the automobile and searched it.    After the

detective searched the bag, "he told [her], . . . okay, now you

can stand up."

     Edgecombe testified that she then stood up but did not feel

she could walk away.    She said "he wanted to search [her]."    She

testified she told him that he could search her because "he [had]

said that they had been informed that [she] had been trafficking

drugs into the state, so [she] figured if [she] told him no he

couldn't search [her], he would get a search warrant anyway."     The

detective "proceeded and searched [her]" by patting her jacket and

searching her pockets.    The detective then called for the female

officer, who continued the search and found cocaine in Edgecombe's

waistband.

     Noting that Edgecombe was "probably the most candid and

basically honest witness [he had] heard from the stand in regard

to searches," the trial judge found that she consented to the

search, and he denied the motion to suppress.    After conditionally

pleading guilty, Edgecombe appealed.

                                  II.

     Our standard of review is well settled.

             "Ultimate questions of reasonable suspicion
             and probable cause to make a warrantless
             search" involve questions of both law and

                                 - 3 -
          fact and are reviewed de novo on appeal. In
          performing such analysis, we are bound by
          the trial court's findings of historical
          fact unless "plainly wrong" or without
          evidence to support them and we give due
          weight to the inferences drawn from those
          facts by resident judges and local law
          enforcement officers. We analyze a trial
          judge's determination whether the Fourth
          Amendment was implicated by applying de novo
          our own legal analysis of whether based on
          those facts a seizure occurred.

McGee v. Commonwealth, 25 Va. App. 193, 197-98, 487 S.E.2d 259,

261 (1997) (en banc) (citation and footnote omitted).

     As we held in McGee, "when a police officer confronts a

person and informs the [person] that he or she has been

specifically identified as a suspect in a particular crime which

the officer is investigating, that fact is significant among the

'totality of the circumstances' to determine whether a

reasonable person would feel free to leave."    25 Va. App. at

200, 487 S.E.2d at 262.   The evidence in this case proved that

the detective confronted Edgecombe, told her she was the subject

of their investigation, and said he had been informed she was

trafficking drugs into Virginia.   The detective positioned

himself at the automobile's door in such a manner that Edgecombe

could not stand.   In addition, he verbally stopped her as she

attempted to leave the automobile.     Edgecombe specifically

testified that the manner in which he spoke to her conveyed the

unmistakable message that she could not leave.    As further

evidence that Edgecombe's freedom to move had been curtailed,


                               - 4 -
the record established that after the detective searched her

bag, he announced "okay, now you can stand up."   During the

encounter two other officers were present.   This evidence

supports the conclusion that the detective seized Edgecombe

during the encounter.

     The record contains no evidence which proves that the

detective had a reasonable articulable suspicion to believe

Edgecombe was engaging in or about to engage in criminal

activity.   Absent that evidence, the detention was unlawful.

See Gilpin v. Commonwealth, 26 Va. App. 105, 110-11, 493 S.E.2d
393, 396 (1997); McGee, 25 Va. App. at 202-03, 487 S.E.2d at

263-64.   Moreover, "[b]ecause the seizure of [Edgecombe] was

unlawful, the cocaine that was obtained from [her] in the

'consent' search should have been suppressed as 'fruit of the

poisonous tree.'"   Id. at 203, 487 S.E.2d at 264.   Accordingly,

we reverse the conviction.

                                                         Reversed.




                               - 5 -